Case 1:20-cv-05752-KPF Document 10 Filed 09/18/20 Page 1 of 2

KIERNAN

MEMO ENDORSED TREBACH

14 Penn Plaza

New York, NY 10122
T: (212) 268-7535

F: (212) 268-4965
KiernanTrebach.com

 

 

 

 

 

September 17, 2020

VIA ELECTRONIC CASE FILING
The Honorable Katherine Polk Failla
United States District Court

Southern District of New York

500 Pearl Street

New York, NY 10007

Re: Hecht v. Precious Moments Company, Inc.
Case No. 1:20-cv-05752
Letter Motion - Joint Request for 60-day Stay of Proceedings

Your Honor:

Plaintiff Irene Hecht and Defendant Precious Moments Company, Inc. respectfully request
a 60-day stay of all proceedings pending settlement, in support of which the parties state as follows:

1. The current date on which Defendant is to respond to Plaintiffs Complaint is
September 18, 2020, which was extended for on thirty day period from August 19,
2020, by way of the Court's August 19, 2020 Order [Dkt. #8] granting Defendant's
August 18, 2020 consent motion [Dkt. #6].

2. An Initial Pretrial Conference is set for October 21, 2020 [See Dkt. #7].

3. The parties have reached settlement terms approved by counsel for both sides and
set forth in a draft settlement agreement that is under final review by the principals.

Accordingly, judicial economy militates heavily in favor of entry of an Order:
1. Staying all proceedings up to and including November 17, 2020;

2. Vacating the current Complaint response date of August 19, 2020 and the Initial
Pretrial Conference date of October 21, 2020;

3. Requiring that on or before November 10, 2020, the parties dismiss the case or
request a reset Initial Pretrial Conference date.

CONNECTICUT | DISTRICT OF COLUMBIA | FLORIDA | MARYLAND | MASSACHUSETTS | NEW JERSEY | NEW YORK | PENNSYLVANIA | RHODE ISLAND | VIRGINIA
Case 1:20-cv-05752-KPF Document 10 Filed 09/18/20 Page 2 of 2

Respectfully submitted this 17th day of September, 2020,

 

KIERNAN TREBACH, LLP MARCUS & ZELMAN, LLC
/s/ Alan R. Levy /s/ /s/ Yitzchak Zelman /s/

Alan R. Levy Yitzchak Zelman

alevy@kiernantrebach.com yzelman@MarcusZelman.com

14 Penn Plaza - 9th Floor 701 Cookman Avenue - Suite

New York, NY 10122 300Asbury Park, NJ 07712

Tel: (212) 268-7535 Tel: (732) 695-3282

Courtesy Copy via Electronic Mail to:
Failla_NYSDChambers@nysd.uscourts.gov

Application GRANTED. All deadlines in this matter are extended
until November 17, 2020. The conference scheduled for October 21,
2020 is hereby ADJOURNED sine die. The parties are ORDERED to file
a joint status update on or before November 10, 2020, notifying the
Court whether they have reached a final settlement or instead intend
to resume pretrial proceedings.

Dated: September 17, 2020 SO ORDERED.

New York, New York

HON. KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

KIERNAN TREBACH

 
